DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 26 July, 2021. 
The amendments have been entered, and accordingly, incorporate the allowable subject matter of now cancelled, dependent claim 2 into independent claims 1, 8, and 10. Accordingly, claims 1 and 3-10 are allowed.
Further, Applicant amended the abstract of the specification, and thereby, the objections set forth within the Non-Final Rejection mailed on 28 April, 2021 are withdrawn.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone, or in combination, fails to reasonable disclose, teach, or suggest the present invention as characterized in independent claims 1, 8, and 10. In particular, the independent claims recites, respectively, the following:
“A valve control device comprising: a processor configured to: receive information about a measured temperature of a fluid to be cooled, the fluid being cooled by a vaporizer of a circuit of refrigerant, the circuit of refrigerant including the vaporizer and a condenser and circulating a refrigerant, the vaporizer cooling the fluid to be cooled through exchange of heat between the fluid to be cooled and the refrigerant in the circuit of refrigerant, the condenser causing heat to be released from the refrigerant; vary an opening degree of valve depending on a difference between the measured temperature and a target temperature provided in advance, the opening degree of valve representing a degree of opening of a valve, the valve being provided along the circuit and controlling a flow rate of the refrigerant circulating through the circuit; and fix an opening degree of valve with priority over variable control when a fixation condition is satisfied, the fixation condition being based on the difference between the measured temperature and the target temperature and an opening degree variation status of the valve and being a condition that the measured temperature is less than or equal to the target temperature and an opening degree fluctuation range of valve in a predetermined detection period is less than or equal to a threshold.” (claim 1),
“A cooling device comprising: a circuit that is provided with a vaporizer and a condenser and circulates a refrigerant, the vaporizer cooling a fluid to be cooled through exchange of heat between the fluid to be cooled and the refrigerant, the condenser causing heat to be released from the refrigerant; a valve that is provided along the circuit and controls a flow rate of the refrigerant circulating through the circuit; a thermometer that measures a temperature of the fluid to be cooled that is cooled by the vaporizer; and a valve control device that controls an opening degree of valve, the opening degree of valve representing a degree of opening of a valve, wherein the valve control device includes: a processor configured to: receive information about a measured temperature of the fluid measured by the thermometer; vary the opening degree of valve depending on a difference between the measured temperature and a target temperature provided in advance; and fix the opening degree of valve with priority over variable control when a fixation condition is satisfied, the fixation condition is based on the difference between the measured temperature and the target temperature and an opening degree variation status of the valve and is based on a condition that the measured temperature is less than or equal to the target temperature and an opening degree fluctuation range of valve in a predetermined detection period is less than or equal to a threshold.” (claim 8), and“A valve control method, comprising: receiving, by computer, information about a measured temperature of a fluid to be cooled, the fluid being cooled by a vaporizer of a circuit of refrigerant, the circuit of refrigerant including the vaporizer and a condenser and circulating a refrigerant, the vaporizer cooling the fluid to be cooled through exchange of heat between the fluid to be cooled and the refrigerant in the circuit of refrigerant, the condenser causing heat to be released from the refrigerant; varying, by the computer, an opening degree of valve depending on a difference between the measured temperature and a target temperature provided in advance, the opening degree of valve representing a degree of opening of a valve, the valve being provided along the circuit and controlling a flow rate of the refrigerant circulating through the circuit; and fixing, by the computer, an opening degree of valve with priority over variable control when a fixation condition is satisfied, the fixation condition being based on the difference between the measured temperature and the target temperature and an opening degree variation status of the valve and being a condition that the measured temperature is less than or equal to the target temperature and an opening degree fluctuation range of valve in a predetermined detection period is less than or equal to a threshold.” (claim 10).
In particular, the closest prior art of record, BENOUALI (US 8,776,536 B2) and IZADI-ZAMANABADI (US 2016/0327322 A1), fail to provide the combination set forth within the independent claims, and particularly the combination requiring the fixation condition further being based not only on the difference between the measured temperature and the target temperature of the fluid to be cooled by the vaporizer and the opening degree variation status of the valve, but also a condition that the measured temperature is less than or equal to the target temperature and the opening degree fluctuation range of the valve, in a predetermined detection period, is less than or equal to a threshold. In view of this, the prior art neither anticipates, nor renders obvious, the present invention, absent impermissible hindsight reasoning, the combination of elements as characterized within independent claims 1, 8, and 10, and the dependents thereof.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/7/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763